DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 21-41 are subject under examination.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed  has been entered.

Response to Arguments
Applicant’s arguments with respect to claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

 Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


4.    The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 21, 23-38, 40, 41 is/are rejected under 35 U.S.C. 103 as being unpatentable over Siow (US 20160014632 A1) in view of Ryu (WO 2014/007592 A1) 


Regarding claim 21, Siow teaches a method implemented by a Wireless Transmit/Receive Unit (WTRU) (see para 0013 “a user equipment (UE)”), the method comprising:
receiving a system information block (SIB) including each of: (1) information indicating a plurality of application classes on which to perform an access barring check (see para 0072 “additional information may be sent over the SIBs”’ see para 0088 “the ACDC/ASAC SIB includes additional information”; see para 0013 “a network element communicating Application Specific Congestion Control for Data Communications (ACDC)/Application and Service Access Control (ASAC) information to a user equipment (UE) indicating whether application categories on a preconfigured list of application categories are allowed to operate at the UE”; see para 0027 “Applications or categories of applications may be prioritized according to an approved list of applications or application categories when ACDC/ASAC is activated. In other words, categories of applications (e.g., emergency service applications) may be prioritized during network congestion or emergency situations”)[ prioritizing or priority of application is interpreted as application class; approving of application based on priority is interpreted as access barring check); (2) information indicating which ones of the plurality of application classes that the network subjects to application class-based rules (see para 0072 “additional information may be sent over the SIBs” see para 0088 “the ACDC/ASAC SIB includes additional information” see para 0027 “Applications or categories of applications may be prioritized according to an approved list of applications or application categories when ACDC/ASAC is activated. In other words, categories of applications (e.g., emergency service applications) may be prioritized during network congestion or emergency situations” also see fig 6 network ACDC/ ASAC apps information table which defines priority for each application) [since access is based on priority , therefore denying or allowing the access based on the priority (application class) is interpreted as application class based rule].  ; and (3) information indicating respective sets of application class-based rule parameters for each one of the plurality of application classes that the network subjects to application classes class-based rules (see para 0072 “additional information may be sent over the SIBs”’ see para 0088 “the ACDC/ASAC SIB includes additional information”; 0081 “the ACDC/ASAC information may indicate one or more geographical locations where the preconfigured white list of application categories applies to the mobile device when the ACDC/ASAC is active in the wireless network.”; see para 0058 “For the identified applications and/or application categories and their corresponding priority level when ACDC/ASAC is active, the wireless network may indicate a valid geographical location to which the prioritized list of applications or application categories applies. ... Therefore, the prioritized list may not apply when the mobile device is outside of the valid geographical location”; see para 0057 “ the wireless network may indicated a valid time of the given ACDC/ ASAC information. The valid time may indicate a number of seconds, minutes, hours, deci-hours, etc. that the ACDC/ASAC information is valid for since provided to the mobile device.”)[ valid time and geographical location are interpreted as set of application class-based rule parameters for application categories (interpreted to be classes) since The valid time may indicate a number of seconds, minutes, hours, deci-hours, etc. that the ACDC/ASAC information is valid and a valid geographical location to which the prioritized list of applications or application categories applies describes (implies) application classes based rules based on the parameters]; and 
Siow doesn’t teach on condition that an application class based rule applied according to a respective set of the application class-based rule parameters does not 
Ryu teaches (WO 2014/007592 A1) on condition that an application class based rule applied according to a respective set of the application class-based rule parameters does not bar an application from accessing the network, transmitting signals including information associated with the application to the network. (see para 0135 “After receipt of the APP-based information set, the UE may perform a network access 5 procedure under control of APP-based information subset corresponding to an application that causes the network access procedure (S904). As an example, if the streaming causes a network access procedure, the network access procedure is controlled by using the value B. As another example, a threshold value of Application Category Code may be signaled.”; see para 0134 “Each of APP-based information subsets may include probability information and/or time information used for controlling the network access. In this case, for an application that causes a network access, the UE may draw a random number. If  the random number is lower (or, higher) than a probability value indicated by the probability information, the network access is not barred.;” para 00136 “the network access procedure may comprise: transmitting a RRC connection request message.. RRC connection request message includes information identifying an application that causes a RRC connection establishment.” [Value B is priority, waiting time (interpreted to be parameter) of application as shown in table 6; if random number is less than probability value B for streaming (interpreted to be application) then network access procedure takes places ; if random number is less than probability value B for streaming , then network access procedure occur is interpreted as condition ; since network access procedure includes transmission of RRC request signal including information identifying an application  is interpreted as transmitting signal including information associated with the application ]
	Thus it would have been obvious to a person with ordinary skills in the art before the effective filing date of the invention to combine the on condition that an application class based rule applied according to a respective set of the application class-based rule parameters does not bar an application from accessing the network, transmitting signals including information associated with the application to the network in the system of Siow. The motivation is to performing the network access procedure under control of APP-based information (Ryu: see para 0016)

Regarding claim 21, Siow teaches a Wireless Transmit/Receive Unit (WTRU) (see para 0013 “a user equipment (UE)”), the WTRU comprising a transmitter, a receiver, a processor and memory (see para 0088 “the UE includes an antenna, ..an application processor, internal memory”):
receive a system information block (SIB) including each of: (1) information indicating a plurality of application classes on which to perform an access barring check (see para 0072 “additional information may be sent over the SIBs”’ see para 0088 “the ACDC/ASAC SIB includes additional information”; see para 0013 “a network element communicating Application Specific Congestion Control for Data Communications (ACDC)/Application and Service Access Control (ASAC) information to a user equipment (UE) indicating whether application categories on a preconfigured list of application categories are allowed to operate at the UE”; see para 0027 “Applications or categories of applications may be prioritized according to an approved list of applications or application categories when ACDC/ASAC is activated. In other words, categories of applications (e.g., emergency service applications) may be prioritized during network congestion or emergency situations”)[ prioritizing or priority of application is interpreted as application class; approving of application based on priority is interpreted as access barring check); (2) information indicating which ones of the plurality of application classes that the network subjects to application class-based rules (see para 0072 “additional information may be sent over the SIBs” see para 0088 “the ACDC/ASAC SIB includes additional information” see para 0027 “Applications or categories of applications may be prioritized according to an approved list of applications or application categories when ACDC/ASAC is activated. In other words, categories of applications (e.g., emergency service applications) may be prioritized during network congestion or emergency situations” also see fig 6 network ACDC/ ASAC apps information table which defines priority for each application) [since access is based on priority , therefore denying or allowing the access based on the priority (application class) is interpreted as application class based rule].  ; and (3) information indicating respective sets of application class-based rule parameters for each one of the plurality of application classes that the network subjects to application classes class-based rules (see para 0072 “additional information may be sent over the SIBs”’ see para 0088 “the ACDC/ASAC SIB includes additional information”; 0081 “the ACDC/ASAC information may indicate one or more geographical locations where the preconfigured white list of application categories applies to the mobile device when the ACDC/ASAC is active in the wireless network.”; see para 0058 “For the identified applications and/or application categories and their corresponding priority level when ACDC/ASAC is active, the wireless network may indicate a valid geographical location to which the prioritized list of applications or application categories applies. ... Therefore, the prioritized list may not apply when the mobile device is outside of the valid geographical location”; see para 0057 “ the wireless network may indicated a valid time of the given ACDC/ ASAC information. The valid time may indicate a number of seconds, minutes, hours, deci-hours, etc. that the ACDC/ASAC information is valid for since provided to the mobile device.”)[ valid time and geographical location are interpreted as set of application class-based rule parameters for application categories (interpreted to be classes) since The valid time may indicate a number of seconds, minutes, hours, deci-hours, etc. that the ACDC/ASAC information is valid and a valid geographical location to which the prioritized list of applications or application categories applies describes (implies) application classes based rules based on the parameters]; and 
Siow doesn’t teach on condition that an application class based rule applied according to a respective set of the application class-based rule parameters does not bar an application from accessing the network, transmit signals including information associated with the application to the network.
(see para 0135 “After receipt of the APP-based information set, the UE may perform a network access 5 procedure under control of APP-based information subset corresponding to an application that causes the network access procedure (S904). As an example, if the streaming causes a network access procedure, the network access procedure is controlled by using the value B. As another example, a threshold value of Application Category Code may be signaled.”; see para 0134 “Each of APP-based information subsets may include probability information and/or time information used for controlling the network access. In this case, for an application that causes a network access, the UE may draw a random number. If  the random number is lower (or, higher) than a probability value indicated by the probability information, the network access is not barred.;” para 00136 “the network access procedure may comprise: transmitting a RRC connection request message.. RRC connection request message includes information identifying an application that causes a RRC connection establishment.” [Value B is priority, waiting time (interpreted to be parameter) of application as shown in table 6; if random number is less than probability value B for streaming (interpreted to be application) then network access procedure takes places ; if random number is less than probability value B for streaming , then network access procedure occur is interpreted as condition ; since network access procedure includes transmission of RRC request signal including information identifying an application  is interpreted as transmitting signal including information associated with the application ]
	Thus it would have been obvious to a person with ordinary skills in the art before the effective filing date of the invention to combine the on condition that an application class based rule applied according to a respective set of the application class-based rule parameters does not bar an application from accessing the network, transmitting signals including information associated with the application to the network in the system of Siow. The motivation is to performing the network access procedure under control of APP-based information (Ryu: see para 0016)

Regarding claim 23, 41, Siow teaches the application classification information does not indicate the application class of the application and wherein the application class of the application is assigned a lowest application from among the plurality of application (see para 0060 “illustrates a network element determining that no categories of applications on a preconfigured list of application categories are allowed to operate at a user equipment (UE) when Application Specific Congestion Control for Data Communications (ACDC)/Application and Service Access Control (ASAC) is activated and the UE is roaming outside a home geographical region.”; see para 0061 “When the mobile device receives the reject cause, the mobile device upon detecting that ACDC/ASAC is active in the wireless network may not initiate any of the ACDC/ASAC applications or application categories. .. In addition, the imposition may apply until the next registration update or service update.”)[ outside home geographical location application class is not indicated , therefore it is understood as lowest in the outside location in order to not allow the access].

Regarding claim 24, Siow teaches further comprising: determining the application class of the application  according to the application classification information. (see para 0015 “a user equipment (UE) operable to operate applications according to a preconfigured white list of prioritized application categories.”)

Regarding claim 25, Siow teaches comparing of the application class with the plurality of application classes indicated by the information indicating the application class based rule. (see para 0046 “The ACDC/ASAC applicability and application categories list may include an indication of prioritization information of the white listed applications or application categories, i.e. whether the provided list of applications or application categories are in a prioritized order. For example, certain application categories (e.g., emergency response applications) may be given a higher priority as compared with other types of application categories (e.g., video sharing applications). The prioritization of ACDC/ASAC applications or application categories may be indicated using a prioritization level that is assigned by the network operator (e.g., N, N+1, N+2, and N+3). In addition, the list may include the preconfigured white list of applications or application categories, i.e. the white list of applications and/or application categories that are allowed to access the mobile network when ACDC/ASAC is activated for the network.”)
receiving information  further  indicating a period of time that the application class based rule is active.( see para 0057 “ the wireless network may indicated a valid time of the given ACDC/ ASAC information. The valid time may indicate a number of seconds, minutes, hours, deci-hours, etc. that the ACDC/ASAC information is valid for since provided to the mobile device.”

Regarding claim 27, Siow teaches receiving information  further  indicating a time at which the application class based rule becomes active.( see para 0057 “ the wireless network may indicated a valid time of the given ACDC/ ASAC information. The valid time may indicate a number of seconds, minutes, hours, deci-hours, etc. that the ACDC/ASAC information is valid for since provided to the mobile device.”)

Regarding claim 28, Siow teaches further comprising determining the application  class-based rule according to a level of congestion in  the  network. (see para 0035 “If the operator determines that a network congestion level is sufficiently alleviated to accommodate additional network traffic, the network may activate ACDC/ASAC condition level N+1.”; see para 0055 “In some examples, the network may indicate no applications or a selected number of applications depending on the level of network congestion.”)

application class-based rules.( see para 0057 “ the wireless network may indicated a valid time of the given ACDC/ ASAC information. The valid time may indicate a number of seconds, minutes, hours, deci-hours, etc. that the ACDC/ASAC information is valid for since provided to the mobile device.”)[ since valid time provides rule, indicating a valid time during which the Application class defines application class (ACDC/ ASAC) rule provided to the mobile device].

Regarding claim 30 , Siow teaches receiving information further indicating at least one access class identifier for  that is subject to the application class-based rule.( See para 0081 “the ACDC/ASAC information may indicate one or more geographical locations where the preconfigured white list of application categories applies to the mobile device when the ACDC/ASAC is active in the wireless network.”)

Regarding claim 31, Siow teaches receiving information indicating an update of the application class-based rule from the  network. (see para 0071 “the ACDC/ASAC white list in the UE may be updated using paging messages and a System Information Block (SIB).”)

Regarding claim 32, Siow teaches wherein the information indicating the update of the application class based rule is received from the  network according to a level of congestion in the network. (see para 0102” Additionally, some indications of a network congestion situation, such as a presence of SIBs for ACB, or EAB, or SSAC, or others, may automatically activate the ASAC if the rules may be available in the UE”)

Regarding claim 33, Siow teaches the information indicating the update of the application class based rule is received from the network to  indicate a change of a list of allowed application classes. (see para 0057 “the mobile device may consider the ACDC/ASAC valid until a next registration update …the next registration update information may clear out all previously provided ACDC/ASAC information.”; see para 0051 “ the network may provide the UE with the ACDC/ASAC information, as previously described in FIG. 5. The ACDC/ASAC information may be included in a list or an information element (IE) and may contain the necessary ACDC/ASAC applicable information local to the wireless network.”; see para 0037 “As the UE roams to a different region, the wireless network may dynamically replace the existing white list with the newly governing white list.”)

Regarding claim 34, Siow teaches associating a priority with the application  class-based rule. (see para 0022 “certain applications or categories of applications (e.g., emergency response applications) may be given priority when the wireless network is congested when these emergency situations occur… As an example, after a severe earthquake in a geographical region, packet-based communication applications that confirm the safety of citizens (e.g. Disaster Message Board service, Disaster Voice Messaging service) when a natural disaster or particularly newsworthy event occurs may be given priority over video streaming applications during the emergency situation”)

Regarding claim 35, Siow teaches wherein the application class-based rule is applied by one or more Public Land Mobile Network (PLMN) from among a plurality of PLMNs operating on a same radio access network. (see para 0069 “When the mobile device receives the indication that ACDC/ASAC applications are allowed when the UE is roaming, the mobile device may know that ACDC/ASAC applications indicated in the home public land mobile network (HPLMN) provisioned white list may be run when ACDC/ASAC is active in the visited public land mobile network (VPLMN).”)

Regarding claim 36, Siow teaches wherein the application class-based rule identifies a correspondence between one or more access classes of WTRUs and one or more of the allowed application classes. (see para 0074 “The specific categories of mobile devices may be in any form of new identity or previously defined identity, such as an access class of the mobile device… Thus, apart from broadcasting the category of mobile devices affected by the activation of ACDC/ASAC, the wireless network may indicate which category is to be used as the selective criteria.”)

Regarding claim 37, Siow teaches the application accessing the network to transmit and receive data associated with the application. (see para 0022 “an example, after a severe earthquake in a geographical region, packet-based communication applications that confirm the safety of citizens (e.g. Disaster Message Board service, Disaster Voice Messaging service) when a natural disaster or particularly newsworthy event occurs may be given priority over video streaming applications during the emergency situation.”)

Regarding claim 40, Siow teaches receiving application classification information indicating  application classes of the applications from any of the network, a home network, and a visited network (see para 0069 “When the mobile device receives the indication that ACDC/ASAC applications are allowed when the UE is roaming, the mobile device may know that ACDC/ASAC applications indicated in the home public land mobile network (HPLMN) provisioned white list may be run when ACDC/ASAC is active in the visited public land mobile network (VPLMN).)”,


Claims 22 and 39 is/are rejected under 35 U.S.C. 103 as being unpatentable over Siow (US 20160014632 A1) in view of Ryu (WO 2014/007592 A1)  and further  in view of Hamilton (US 20060114832 A1)

Regarding claim 22, Siow teaches receiving application classification information indicating  application classes of the applications from any of the network, a home network, and a visited network (see para 0069 “When the mobile device receives the indication that ACDC/ASAC applications are allowed when the UE is roaming, the mobile device may know that ACDC/ASAC applications indicated in the home public land mobile network (HPLMN) provisioned white list may be run when ACDC/ASAC is active in the visited public land mobile network (VPLMN).)”, the application classification information includes an application class of the application (See para 0022 “certain applications or categories of applications (e.g., emergency response applications) may be given priority”) [ priority is interpreted as class; also see fig 6 network ACDC/ ASAC apps information table]. 
Siow doesn’t teach the application classification information includes identifying any number of application classes including any of plurality of application classes on which to perform an access barring check.
Hamilton teaches the application classification information includes identifying any number of application classes including any of plurality of application classes on which to perform an access barring check. (see para 0083 “As the Content Filtering Function 62 scans through the list entries, a white list entry will allow access to the requested content, a blacklist entry will deny access to the requested content”)[ a list can contain any number of applications which are allowed or barred and scanning is interpreted as identifying applications (content) that has been allowed. .
	Thus it would have been obvious to a person with ordinary skills in the art before the effective filing date of the invention to combine the identifying any number of application classes including any of plurality of application classes on which to perform an access barring check in the system of Siow. The motivation is to filter the application (Hamilton: See para 0081)

(See para 0022 “certain applications or categories of applications (e.g., emergency response applications) may be given priority”) [ priority is interpreted as class; also see fig 6 network ACDC/ ASAC apps information table]. 
Siow doesn’t teach the application classification information includes identifying any number of application classes including any of plurality of application classes on which to perform an access barring check.
Hamilton teaches the application classification information includes identifying any number of application classes including any of plurality of application classes on which to perform an access barring check. (see para 0083 “As the Content Filtering Function 62 scans through the list entries, a white list entry will allow access to the requested content, a blacklist entry will deny access to the requested content”)[ a list can contain any number of applications which are allowed or barred and scanning is interpreted as identifying applications (content) that has been allowed.]
	Thus it would have been obvious to a person with ordinary skills in the art before the effective filing date of the invention to combine the identifying any number of application classes including any of plurality of application classes on which to perform an access barring check in the system of Siow. The motivation is to filter the application (Hamilton: See para 0081)

Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NOEL BEHARRY can be reached on 5712705630. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/PAMIT KAUR/Examiner, Art Unit 2416                                                                                                                                                                                                        
/NOEL R BEHARRY/Supervisory Patent Examiner, Art Unit 2416